  Case 17-37328        Doc 46     Filed 07/17/20 Entered 07/17/20 15:22:12              Desc Main
                                    Document     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 17 B 37328
         Isaiah T. Lawrence,                   )       HON. Carol A. Doyle
                                               )       CHAPTER 13
         DEBTOR.                               )

                                      NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         See the attached Service List.

       Please take notice that on August 18, 2020, at 9:30 a.m., I shall appear before the Honorable
Judge Doyle or any judge sitting in her place, and present the motion to modify plan, a copy of
which is attached.

        This motion will be presented and heard telephonically. No personal appearance in court
is necessary or permitted. To appear and be heard telephonically on the motion, you must set up and
use an account with Court Solutions, LLC. You can set up an account at www.CourtSolutions.com
or by calling Court Solutions at (917) 746-7476.

         If you object to this motion and want it called on the presentment date above, you must file
a Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.

                                  CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that he served this notice and the attached motion
on July 17, 2020, on each entity shown on the attached list at the address shown and by the
method indicated on the list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.
                                                            /s/ Nicholas Landi______
                                                            Attorney for Debtor

                                                               The Semrad Law Firm, LLC
                                                               20 S. Clark Street, 28th Floor
                                                               Chicago, IL 60603
                                                               (312) 913-0625
                                                               nlandi@semradlaw.com
                  Case 17-37328            Doc 46     Filed 07/17/20         Entered 07/17/20 15:22:12         Desc Main
Label Matrix for local noticing                     HONORDocument
                                                          FINANCE COMPANY C/OPage
                                                                               WESTLAKE PORTFOLIO
                                                                                     2 of 6         U.S. Bankruptcy Court
0752-1                                              4751 WILSHIRE BLVD                              Eastern Division
Case 17-37328                                       SUITE 100                                       219 S Dearborn
Northern District of Illinois                       LOS ANGELES, CA 90010-3847                      7th Floor
Eastern Division                                                                                    Chicago, IL 60604-1702
Fri Jul 3 07:05:59 CDT 2020
Bank of America                                     Bank of America N.A.                            CAPITAL BANK
1701 River Oaks Dr # D                              P O Box 982284                                  1 CHURCH ST SUITE 300
Calumet City, IL 60409-5053                         El Paso, TX 79998-2284                          ROCKVILLE, MD 20850-4190



City Of Chicago Department of Finance               City of Calumet City                            City of Chicago Parking
C/O Arnold Scott Harris P.C.                        Municipal Collections of America, Inc.          121 N. LaSalle St # 107A
111 W Jackson Blvd Suite 600                        3348 Ridge Road                                 Chicago, IL 60602-1232
Chicago, IL 60604-3517                              Lansing, IL 60438-3112


ComEd                                               Credit Management                               DISCOVER BANK/GLELSI
1919 Swift Drive                                    25 Northwest Point Blvd #750                    PO BOX 7860
Oak Brook, IL 60523-1502                            Elk Grove Village, IL 60007-1058                MADISON, WI 53707-7860



(p)EMCC INC                                         ENHANCED RECOVERY                               FED LOAN SERV
5401 N PIMA RD                                      8014 BAYBERRY RD                                POB 60610
STE 150                                             JACKSONVILLE, FL 32256-7412                     Harrisburg, PA 17106-0610
SCOTTSDALE AZ 85250-2630


FIRST PREMIER BANK                                  HARRIS & HARRIS LTD                             Honor Finance
c/o Jefferson Capital Systems LLC PO Box            222 Merchandise Mart Plaza, Suite 1900          909 DAVIS ST STE 260
c/o Linda Dold                                      Chicago, IL 60654-1421                          EVANSTON, IL 60201-3645
Saint Cloud, MN 56302


Honor Finance Company                               IRS                                             KAY JEWELERS/GFS
c/o Westlake Portfolio Managemen                    Po Box 7346                                     PO BOX 4480
4751 Wilshire Blvd                                  Philadelphia, PA 19101-7346                     BEAVERTON, OR 97076-4480
Suite 100
Los Angeles, CA 90010-3847

Kahuna Payment Solutions                            MABT TOTVISA                                    Municipal Collection Services
25 E Washington 1233                                5109 S BROADBAND LANE                           Po Box 666
c/o Fink Steven J                                   SIOUX FALLS, SD 57108-2208                      Lansing, IL 60438-0666
Chicago, IL 60602-1876


Navient                                             Navient Solutions, LLC. on behalf of            PEOPLES ENGY
PO BOX 9655                                         Educational Credit Management Corporatio        200 EAST RANDOLPH
WILKES BARRE, PA 18773-9655                         PO BOX 16408                                    CHICAGO, IL 60601-6302
                                                    St. Paul, MN 55116-0408


Premier Bankcard, Llc                               Rogers Auto Group                               SALLIE MAE
Jefferson Capital Systems LLC Assignee              2720 S Michigan Ave                             PO Box 9500
Po Box 7999                                         Chicago, IL 60616-2819                          Attn: Claims Processing
Saint Cloud Mn 56302-7999                                                                           Wilkes Barre, PA 18773-9500
                     Case 17-37328          Doc 46       Filed 07/17/20              Entered 07/17/20 15:22:12         Desc Main
SILVERLEAF/ORANGE LAKE                                 SaintDocument
                                                             Leo University Page 3 of 6                     Santander Consumer USA
170 NORTH KOELLER ROAD                                 PO Box 6665 MC 2097                                  ATT POC: Janiscia Jackson PO Box 961245
OSHKOSH, WI 54902-4108                                 Saint Leo, FL 33574-6665                             Fort Worth, TX 76161-0244



Southwest Credit                                       St. Leo University                                   U.S. Department of Education
4120 International Pkwy # 1100                         PO BOX 628301                                        C/O FedLoan Servicing
Carrollton, TX 75007-1958                              Orlando, FL 32862-8301                               P.O. Box 69184
                                                                                                            Harrisburg, PA 17106-9184


Village of Calumet City                                Village of Orland Park                               West Asset Management
204 Pulaski Rd                                         Municipal Collections of America, Inc.               PO Box 790113
Calumet City, IL 60409-4115                            3348 Ridge Road                                      Saint Louis, MO 63179-0113
                                                       Lansing, IL 60438-3112


Isaiah T. Lawrence                                     Megan Holmes                                         Nicholas J Landi
4542 South Lamon Ave                                   The Semrad Law Firm, LLC                             Semrad Law Firm LLC
Chicago, IL 60638-1958                                 20 S. Clark Street, 28th Floor                       20 S. Clark Street #28
                                                       Chicago, IL 60603-1811                               Chicago, IL 60603-1811


Patrick S Layng                                        Rigoberto Garcia                                     Tom Vaughn
Office of the U.S. Trustee, Region 11                  The Semrad Law Firm, LLC                             55 E. Monroe Street, Suite 3850
219 S Dearborn St                                      20 S. Clark, 28th Floor                              Chicago, IL 60603-5764
Room 873                                               Chicago, IL 60603-1811
Chicago, IL 60604-2027



                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


EMCC FINANCE                                           End of Label Matrix
33 RIVERSIDE DR                                        Mailable recipients      44
PEMBROKE, MA 02359                                     Bypassed recipients       0
                                                       Total                    44
 Case 17-37328        Doc 46     Filed 07/17/20 Entered 07/17/20 15:22:12       Desc Main
                                   Document     Page 4 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                      )
                                            )         CASE NO. 17 B 37328
         Isaiah T. Lawrence,                )         HON. Carol A. Doyle
                                            )         CHAPTER 13
         DEBTOR.                            )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Isaiah T. Lawrence, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed
Chapter 13 Plan, and Debtor states the following:

         1.    On December 18, 2017, Debtor filed a petition for relief pursuant to Chapter 13

               Title 11 U.S.C.

         2.    This Honorable Court confirmed the Debtor’s Chapter 13 Plan of reorganization

               on February 13, 2018.

         3.    The confirmed Chapter 13 Plan allows for secured creditors to be paid 100.00%

               of their allowed claims, and general unsecured creditors without priority to be

               paid 10.00% of their allowed claims.

         4.    The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

               Chapter 13 Trustee in the amount of $425.00 monthly for 36 months.

         5.    On July 24, 2018, this Honorable Court entered an Order modifying Debtor’s

               confirmed Chapter 13 Plan and increased plan payments to $480.00 per month for

               the remainder of the plan.

         6.    On March 26, 2019, this Honorable Court entered an Order modifying Debtor’s

               confirmed Chapter 13 Plan and increased plan payments to $530.00 per month for

               the remainder of the plan.
Case 17-37328    Doc 46     Filed 07/17/20 Entered 07/17/20 15:22:12           Desc Main
                              Document     Page 5 of 6



    7.    Following the filing of the instant case, Debtor submitted to payroll control. The

          payroll deductions had been consistent, however, on July 24, 2018 the plan

          payments were modified with the entry of the Order Modifying Plan.

          Furthermore, a second increase in the plan payments occurred with the entry of

          the Order Modifying Plan entered on March 26, 2019. However, Debtor’s

          employer failed to deduct the modified plan payment amount on these two

          occasions. Due to the incorrect payment amounts, a default accrued in Debtor’s

          plan payments.

    8.    On July 2, 2020, an Amended Payroll Control Order was filed in order to reflect

          the correct amount of the monthly plan payments.

    9.    Debtor can resume making timely plan payments moving forward.

    10.   Debtor needs the monthly plan payments to increase to $640.00 per month in

          order to keep the plan feasible. Please see attached Exhibit A for Debtor’s signed

          amended Schedules I and J.

    11.   Debtor respectfully requests this Honorable Court to defer the current plan default

          to the end of the plan of reorganization.

    12.   Debtor further requests this Honorable Court to increase the monthly plan

          payments to $640.00 per month for the remainder of the plan in order to keep the

          plan feasible.

    13.   Debtor is in a position to proceed with the instant case.

    14.   Debtor filed the instant case in good faith and intends to complete the plan of

          reorganization.
 Case 17-37328       Doc 46    Filed 07/17/20 Entered 07/17/20 15:22:12               Desc Main
                                 Document     Page 6 of 6




WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A.     That this Honorable Court enter an Order deferring the current plan default to the

              end of the Chapter 13 Plan of reorganization; and

       B.     To increase Chapter 13 Trustee plan payments to the amount of $640.00 per

              month for the remainder of the plan; and

       C.     For such other and further relief as the Court deems fair and proper.

                                                           Respectfully submitted,
                                                           /s/ Nicholas Landi_____
                                                           Attorney for Debtor
                                                           The Semrad Law Firm, LLC
                                                           20 S. Clark Street, 28th Floor
                                                           Chicago, IL 60603
                                                           312-913-0625
